Citation Nr: 0806850	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  07-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to a special home adaptation grant.

3. Entitlement to an effective date prior to June 30, 2003 
for the grant of service connection for thrombophlebitis of 
the left leg and residuals of multiple pulmonary emboli.

4. Entitlement to an effective date prior to June 30, 2003 
for the grant of service connection for thrombophlebitis of 
the right leg.

5. Entitlement to an effective date prior to February 21, 
2007 for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

6. Entitlement to a rating in excess of 70 percent for PTSD.

7. Entitlement to a rating in excess of 60 percent for 
thrombophlebitis of the right leg.
8. Entitlement to a rating in excess of 60 percent for 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Ex-Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from July 2005 
and July 2006 rating decisions of the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2007, the veteran appeared before the undersigned 
at a Travel Board hearing at the RO.  A transcript of this 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.

The veteran had also initiated an appeal of the July 2006 
rating decision's denial of special monthly compensation 
based on the need for aid and attendance.  An April 2007 
rating decision granted the veteran this benefit.  Hence, 
that matter is not before the Board.  

A statement accompanying the veteran's April 2007 VA Form 9, 
Substantive Appeal, raises the issue of entitlement to 
service connection for arthritis of the left hip as secondary 
to service-connected thrombophlebitis of the lower 
extremities.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

In late January 2008 the Board received additional evidence 
from the veteran with a waiver of RO initial consideration.  
This evidence was reviewed, and was found to be not material 
to the issues that are being addressed on the merits.  The RO 
will have opportunity to consider the evidence in the first 
instance as to the issues that are being remanded.

The issues of entitlement to specially adapted housing, 
increased ratings for PTSD, thrombophlebitis of the right and 
left legs, and earlier effective dates for the grant of 
service connection for thrombophlebitis of the right leg and 
for the assigned 70 percent rating of PTSD are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDINGS OF FACT

1. The veteran is not blind (5/200 visual acuity or less) in 
both eyes.

2. The veteran's service-connected disabilities do not 
include the anatomical loss or loss of use of both hands. 

3. A November 1975 Board decision denied service connection 
for left leg thrombophlebitis and multiple pulmonary emboli.

4. After the November 1975 rating decision, the first 
communication from the veteran seeking to reopen claims of 
service connection for thrombophlebitis of the left leg and 
multiple pulmonary emboli was received on June 30, 2003.  

CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to a special 
home adaptation grant are not met.  38 U.S.C.A. § 2101(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.809a, 4.63 (2007). 

2. An effective date prior to June 30, 2003 for the award of 
service connection for thrombophlebitis of the left leg and 
residuals of multiple pulmonary emboli is not warranted.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims for earlier effective dates, since the 
July 2005 rating decision that is on appeal granted service 
connection for thrombophlebitis of the left leg and for 
residuals of multiple pulmonary emboli and effective dates 
for the awards, statutory notice had served its purpose and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and 
readjudicated the matters after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in these matters was 
less than adequate.

Regarding the claim for a special home adaptation grant, the 
veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  March and May 2006 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
May 2006 letter informed the veteran of effective date 
criteria.  

All evidence relevant to the veteran's claims has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Board notes that the record contains a 
January 2006 letter from the Social Security Administration 
(SSA) granting the veteran disability benefits.  While SSA 
records are constructively of record, the Board finds that 
the veteran is not prejudiced by VA not obtaining these 
records prior to adjudicating his effective date and special 
home adaptation claims as there is no reasonable possibility 
that obtaining these records would aid in substantiating 
these claims.  As will be explained in detail below regarding 
the claim for a special home adaptation grant, there is no 
evidence or allegation that the veteran is blind or that his 
service-connected disabilities include the loss of use of 
both hands.  Regarding the effective date claims, the January 
2006 SSA letter shows the veteran was granted SSA benefits 
effective from March 2006.  There is no indication from the 
record and the veteran has not alleged that SSA records would 
show that he filed formal or informal claims for these 
disabilities with VA between November 1975 and June 30, 2003.  
Hence, there is no reasonable possibility that obtaining SSA 
records will help the veteran substantiate these claims.  The 
veteran has not identified any other pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand, whether the acts 
of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  See 
38 C.F.R. § 4.63. 

While eligibility for a special home adaptation grant is 
dependent, in part, on the veteran being ineligible for 
specially adapted housing and entitlement to that benefit has 
not yet been finally resolved in the instant case, the Board 
finds that in the circumstances of this case, those two 
matters are not inextricably intertwined, and that it is not 
inappropriate to proceed with the special home adaptation 
grant (as that matter is fully developed).  A special home 
adaptation grant requires both ineligibility for specially 
adapted housing and qualifying disability.  If either of 
these two thresholds is not met, whether the other is met 
becomes irrelevant. 

The veteran has a combined schedular 100 percent rating from 
June 30, 2003 for the following service-connected 
disabilities:  PTSD (rated 70 percent); residuals of multiple 
pulmonary emboli associated with thrombophlebitis, right leg 
(rated 60 percent); thrombophlebitis, right leg (rated 60 
percent); thrombophlebitis, left leg (rated 60 percent); 
scar, right ankle (rated noncompensable); scar, left thumb 
(rated noncompensable); eczematoid dermatitis, feet (rated 
noncompensable).  The veteran also receives special monthly 
compensation based on the need for regular aid and 
attendance.  

The veteran has not asserted, nor do the records show 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss of or 
loss of use of both hands.  The only service-connected 
disability related to the veteran's hands is a scar on the 
right thumb rated noncompensable.  On October 2006 aid and 
attendance examination, it was noted the veteran had normal 
visual acuity and did not wear corrective lenses.  Notably, 
in an April 2007 statement the veteran's ex-wife/caretaker 
(writing on his behalf) stated that he did not apply for the 
special home adaptation grant, that he was not blind, did not 
suffer from the loss of or loss of use of both hands, and did 
not expect to receive a benefit to which he was not entitled.  
[Subsequently, at the September 2007 hearing, the veteran's 
representative indicated that the special home adaptation 
grant remained an issue on appeal; hence, the Board must 
address this issue on the merits, and cannot treat the April 
2007 statement as a withdrawal of the claim.]
The record is clear that the veteran does not have qualifying 
disability under 38 U.S.C.A. § 2101(b) and 38 C.F.R. 
§ 3.809a, and he does not allege that he meets these 
criteria.  He is not permanently and totally disabled due to 
blindness or loss of use of the hands.  Because the basic 
legal criteria for a special home adaptation grant are not 
met, the claim for such must be denied. 

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

A November 1975 Board decision denied the veteran's claims of 
service connection for thrombophlebitis of the left leg and 
multiple pulmonary emboli.  That decision is final, subsumed 
any prior rating decisions in that matter, and is a legal bar 
to the assignment of an effective date of award of service 
connection for left leg thrombophlebitis earlier than the 
date of the decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  Such bar may only be 
removed by a prevailing motion of clear and unmistakable 
error (CUE) in the decision or a prevailing motion for 
reconsideration (both made directly to the Board).  See 
38 C.F.R. §§ 20.1000, 20.1001, 20.1400, 20.1404.  The veteran 
and his representative indicated at the September 2007 
hearing that they might file a motion alleging that the 
November 1975 Board decision contained CUE.  The undersigned 
instructed them during the hearing that they could file a 
motion for reconsideration or one alleging CUE and that such 
had to be filed at the Board, but that until such a motion 
was filed and addressed, the undersigned could not assign an 
effective date prior to the date of that decision.  As of the 
date of this decision, such motion has not been filed with 
the Board.  Hence, the November 1975 decision is a legal bar 
to an effective date prior to the date of that decision.

The veteran's formal claim to reopen claims of service 
connection for thrombophlebitis of the left leg and multiple 
pulmonary emboli was received by the RO on June 30, 2003.  
The only question before the Board at this time is whether 
subsequent to the November 1975 Board decision and prior to 
June 30, 2003, he communicated an intent to reopen his claims 
seeking service connection for left leg thrombophlebitis and 
pulmonary emboli.  There is nothing in the record to suggest 
that he did so.  Nothing in the claims file received during 
this time period may be construed as a formal or informal 
claim seeking to reopen the claims of service connection for 
these disabilities.  Neither the veteran nor his 
representative has alleged that he submitted an earlier 
application to reopen the claims.  

Accordingly, as a matter of law, the appeal seeking effective 
dates prior to June 30, 2003 for the grant of service 
connection for left leg thrombophlebitis and multiple 
pulmonary emboli must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

A certificate of eligibility for a special home adaptation 
grant is denied. 

An effective date prior to June 30, 2003 for the grant of 
service connection for thrombophlebitis of the left leg and 
residuals of multiple pulmonary emboli is denied.





REMAND

Effective Date for the Grant of Service Connection for 
Thrombophlebitis of the Right Leg

In an April 2007 statement and during the September 2007 
hearing, the veteran and his representative appeared to 
allege that there was CUE in a July 1974 rating decision 
because it did not adjudicate the issue of thrombophlebitis 
of the right leg even though the veteran had always had 
thrombophlebitis in that leg and his claim had always 
encompassed the right leg.  As the issue of service 
connection for right leg thrombophlebitis was not adjudicated 
by the July 1974 rating decision, it was not before the Board 
at the time of the November 1975 decision, and that decision 
is not a legal bar to this benefit sought.  The RO has not 
adjudicated the veteran's allegation of CUE in the July 1974 
rating decision.  As an allegation of CUE is inextricably 
intertwined with the earlier effective date issue on appeal, 
both issues must be adequately addressed prior to final 
adjudication of the veteran's claim for an earlier effective 
date for the grant of service connection for thrombophlebitis 
of the right leg.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Specially Adapted Housing

The veteran also claims entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a).  38 C.F.R. § 3.809 
provides that a certificate of eligibility for assistance in 
acquiring specially adapted housing may be extended if a 
veteran is entitled to compensation for permanent and total 
disability due to any one of the  following: (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (4) the loss or loss of use 
of one lower extremity together with the loss of or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809(b).  "Preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

During the September 2007 hearing, the veteran testified that 
he usually needs to be in a wheelchair and that his lower 
extremity disabilities make it difficult for him to use his 
small bathroom.  A July 2007 VA treatment record indicates 
that the veteran is too unstable to walk with a cane and 
needs a walker.  A September 2006 letter from Dr. S. R. T. 
states that the veteran cannot stand for more than 15 minutes 
without a severe limp and that he can walk less than a block.  
These records reflect significant disability severely 
restricting the use of both lower extremities.  The veteran 
and his representative contend that the lower extremity 
disabilities amount to loss of use of both legs.  

Whether the present degree of lower extremity impairment 
rises to the level alleged is a medical question that 
requires a medical opinion. 

Additionally, a January 2006 SSA award letter shows that the 
veteran was awarded SSA monthly disability benefits effective 
from March 2006.  SSA records are constructively of record, 
may contain information pertinent to the veteran's appeal, 
and must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

Effective Date for the 70 Percent Rating for PTSD and 
Increased Ratings for Thrombophlebitis of the Right and Left 
Legs and for PTSD

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required:  
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

A July 2006 rating decision denied ratings in excess of 60 
percent for thrombophlebitis of the right and left legs; an 
August 2007 rating decision granted an increased rating of 70 
percent for PTSD, effective from February 21, 2007.  In an 
April 2007 statement the veteran indicated that he did not 
agree with the 60 percent ratings assigned for 
thrombophlebitis of both legs and thought he was entitled to 
100 percent ratings for the disabilities.  In an August 2007 
statement, the veteran's representative stated that the 
veteran was filing a NOD with the rating assigned for PTSD 
and the effective date of the 70 percent rating for PTSD.  
These statements may be reasonably construed as timely NODs 
with the July 2006 and August 2007 rating decisions.  A SOC 
has not been issued in these matters.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs the 
Board must remand the case and instruct the RO that the 
issues remain pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and require further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that these claims are not before the Board at this time, and 
will only be before the Board if the appellant files timely 
substantive appeals after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the CUE claim 
in the matter of the effective date for 
the award of service connection for 
thrombophlebitis of the right leg and 
notify the veteran of the decision and of 
his appellate rights.  If the CUE claim is 
denied and the veteran files a timely NOD, 
the RO should issue an appropriate SOC and 
notify the veteran that the matter will be 
before the Board only if a timely 
substantive appeal is submitted.

2.  The RO should issue an appropriate SOC 
in the matters of entitlement to ratings 
in excess of 60 percent for 
thrombophlebitis of the right and left 
legs, a rating in excess of 70 percent for 
PTSD, and an effective date prior to 
February 21, 2007 for a 70 percent rating 
for PTSD.  The appellant must be advised 
of the time limit for filing substantive 
appeals, and that, in order for the Board 
to have jurisdiction in these matters, he 
must submit timely substantive appeals.  
If he timely perfects an appeal on any of 
these matters, such should be returned to 
the Board for further appellate 
consideration, if otherwise in order.
3.  The RO should obtain from SSA copies 
of the decision awarding the veteran SSA 
disability benefits and of the record upon 
which the award was based.  If such 
records are unavailable, it should be so 
noted in the claims file.

4.  The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist to ascertain whether it is at 
least as likely as not his service-
connected thrombophlebitis of both 
extremities has resulted in the loss of 
use of one or both his lower extremities 
so as to preclude unaided locomotion.  The 
veteran's claims folder must be reviewed 
by the examiner.  The examiner should 
explain the rationale for any opinion 
given.  

5.  The RO should then readjudicate the 
claims seeking an earlier effective date 
claim for the grant of service connection 
for right leg thrombophlebitis 
(considering their determination on the 
CUE claim) and entitlement to specially 
adapted housing (considering in the first 
instance the additional evidence the 
veteran sent directly to the Board).  If 
either remains denied, the RO should issue 
an appropriate supplemental SOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


